Case 6:14-cv-00687-PGB-LRH Document 486 Filed 02/09/21 Page 1 of 5 PageID 44240




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION


 PARKERVISION, INC.,

                  Plaintiff,

       v.                                       Case No. 6:14-cv-687-Orl-40LRH
 QUALCOMM INCORPORATED,
 QUALCOMM ATHEROS, INC.,

                  Defendants.


     MOTION REQUESTING LEAVE TO REPLY IN SUPPORT OF TIME-
           SENSITIVE MOTION FOR LEAVE REGARDING
                     DISPOSITIVE MOTIONS

       On February 8, Defendants filed a three-page, time-sensitive motion for leave

 regarding dispositive motions under Local Rule 3.01(a). (Dkt. 484.) Ignoring all page

 limits, Plaintiff filed an eight-page response. (Dkt. 485.) Contained within those eight-

 pages were mischaracterizations about a previously filed motion for partial summary

 judgment. Defendants seek leave to file a three-page reply within one-day of the

 granting of this request to explain why the Court-ordered early motion for partial

 summary judgment should not prevent Defendants from fully presenting other case

 dispositive issues now that fact and expert discovery have occurred.

       “A party moving for a reply brief must show good cause.” Alta Mar Condo. Ass’n

 v. Hartford Fire Ins. Co., No. 2:18-cv-359, 2018 U.S. Dist. LEXIS 106428, at *2 (M.D.

 Fla. Jun. 26, 2018) (citation omitted). “The purpose of a reply brief is to rebut any



                                            1
Case 6:14-cv-00687-PGB-LRH Document 486 Filed 02/09/21 Page 2 of 5 PageID 44241




 new law or facts contained in the opposition’s response to a request for relief before

 the Court.” Kelly v. LVNV Funding, LLC, No. 2:15-cv-498, 2015 U.S. Dist. LEXIS

 144887, at *4 (M.D. Fla. Oct. 26, 2015) (citation omitted).

       Defendants seek leave to file a reply concerning Plaintiff’s new assertion that

 Defendants should not be permitted to file any additional summary judgment motions

 because Defendants filed a motion in September 2019. This is a new argument from

 Plaintiff, never before raised in any scheduling discussions nor in any meet-and-confer.

 Plaintiff’s argument ignores the reason why Defendants filed the earlier motion – they

 were ordered by the Court, at Plaintiff’s urging, to do so.

       Defendants filed the motion for partial summary judgment directed at the

 preclusive effect of ParkerVision I per the Court’s (and ParkerVision’s) request. (Dkt.

 297) (ordering the parties to establish a briefing schedule). Plaintiff requested that the

 motion be filed immediately while Defendants proposed that it be filed later in the

 case. (Dkt. 300). The Court agreed with ParkerVision’s request, ordering Defendants

 to file a motion on preclusive effect right away. (Dkt. 309.) The Court noted that the

 timing of the motion was due to the “unique posture of this case.” (Dkt. 348, n. 3).

 As a result, Defendants seek leave to file a reply explaining why a Court-ordered early

 partial summary judgment motion directed at a discrete issue effecting only two of the

 patents-in-suit should not prevent Defendants from fully presenting other case

 dispositive issues to the Court now that the fact and expert discovery record is

 complete.




                                             2
Case 6:14-cv-00687-PGB-LRH Document 486 Filed 02/09/21 Page 3 of 5 PageID 44242




                            Local Rule 3.01(g) Certification

       Qualcomm conferred with ParkerVision via multiple emails about this issue but

 ParkerVision would not provide its position on this request. ParkerVision stated that

 it would reveal its position by noon on February 10, 2021; Qualcomm will supplement

 this certification upon receipt of ParkerVision’s position.

 Dated: February 9, 2021                  By: /s/ Matthew J. Brigham
                                          COOLEY LLP
                                          Stephen C. Neal (admitted pro hac vice)
                                          nealsc@cooley.com
                                          Matthew Brigham (admitted pro hac vice)
                                          mbrigham@cooley.com
                                          Jeffrey Karr (admitted pro hac vice)
                                          jkarr@cooley.com
                                          Priya Viswanath (admitted pro hac vice)
                                          pviswanath@cooley.com
                                          Dena Chen (admitted pro hac vice)
                                          dchen@cooley.com
                                          Sarah Moore (admitted pro hac vice)
                                          smoore@cooley.com
                                          Patrick Lauppe (admitted pro hac vice)
                                          plauppe@cooley.com
                                          3175 Hanover Street
                                          Palo Alto, CA 94304-1130
                                          Phone: (650) 843-5000
                                          Fax: (650) 843-7400

                                          COOLEY LLP
                                          Eamonn Gardner (pro hac vice)
                                          egardner@cooley.com
                                          380 Interlocken Crescent, Suite 900
                                          Broomfield, CO 80021-8023
                                          Telephone: (720) 566-4000
                                          Facsimile: (720) 566-4099

                                          COOLEY LLP
                                          Stephen Smith (admitted pro hac vice)
                                          ssmith@cooley.com
                                          1299 Pennsylvania Avenue NW

                                            3
Case 6:14-cv-00687-PGB-LRH Document 486 Filed 02/09/21 Page 4 of 5 PageID 44243




                                     Suite 700
                                     Washington, DC 20004
                                     Phone: (202) 842-7800
                                     Fax: (202) 842-7899

                                     BEDELL, DITTMAR, DEVAULT,
                                     PILLANS & COXE, P.A.
                                     John A. DeVault, III
                                     Florida Bar No. 103979
                                     jad@bedellfirm.com
                                     Michael E. Lockamy
                                     Florida Bar No. 069626
                                     mel@bedellfirm.com
                                     The Bedell Building
                                     101 East Adams Street
                                     Jacksonville, Florida 32202
                                     Phone: (904) 353-0211
                                     Fax: (904) 353-9307

                                     CADWALADER, WICKERSHAM &
                                     TAFT, LLP
                                     Howard Wizenfeld (admitted pro hac vice)
                                     Howard.wizenfeld@cwt.com
                                     One World Financial Center
                                     200 Liberty Street
                                     New York, NY 10281
                                     Telephone: (212) 504-6050
                                     Facsimile: (212) 504-6666

                                    Attorney for Defendants
                                    Qualcomm Incorporated and
                                    Qualcomm Atheros, Inc.




                                      4
Case 6:14-cv-00687-PGB-LRH Document 486 Filed 02/09/21 Page 5 of 5 PageID 44244




                             CERTIFICATE OF SERVICE


         I hereby certify that a true and correct copy of the above and forgoing document

 has been served on all counsel of record via the Court’s ECF system on February 9,

 2021.

                                             /s/ Matthew J. Brigham
                                             Matthew J. Brigham




                                             5
